FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 18-0477
                                                 §
                                                 §
 MICHAEL BRACKEN AND                                                             Collin County,
                                                 §
 LAURA BRACKEN
                                                 §
 v.                                                                                 5th District.
                                                 §
 WELLS FARGO BANK, N.A.
                                                 §


                                                                                     July 6, 2018

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                    (Justice Phil Johnson not sitting)


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 16th day of August, 2018.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk